ON THE MERITS.
On September first, 1936, Earl Furr was run over by a truck loaded with milk, driver by one Hugh Nettles; and from the injuries suffered he died in about fifteen minutes. The heirs at law brought an action for damages for the death of their intestate against the Brookhaven Creamery Company and Hugh Nettles, alleging that the latter was the agent or servant of the Creamery Company. At the conclusion of the evidence for the plaintiff in the court below, the judge granted a peremptory instruction in favor of the Creamery Company, but held that as to Hugh Nettles it was a question for the jury. From the judgment in favor of the Creamery Company in the court below, the plaintiffs prosecuted an appeal to this Court.
We are of the opinion that the Creamery Company was entitled to a peremptory instruction for two reasons; first, the facts did not warrant the submission of the case to the jury on the question of the liability of Hugh Nettles, should it be held that Nettles was the agent or servant of the Creamery Company; second, that Hugh Nettles was not the employe, agent or servant of the Creamery Company.
Earl Furr, about sixteen years of age, was killed while undertaking to get aboard the truck loaded with milk, en route on the public highway to Wesson, Mississippi, there to deliver the milk to the Brookhaven Creamery Company at its depot. Nettles was driving the truck for Homer Britt, for which he was paid $20 a month by Britt, who owned the truck and hired Nettles; and was himself paid thirty cents per hundred by the farmers or dairymen whose milk was transported in his truck for delivery to the Creamery Company. This charge for hauling was deducted by the Creamery Company from the proceeds *Page 17 
of the milk so transported; and at stated intervals Nettles, driver of the truck, would deliver to the dairymen checks for their milk less the hauling charge, and to Britt for the amount due him for hauling it.
On the morning of the accident sustained by Earl Furr, Nettles was proceeding to Wesson, and when several miles therefrom, and in front of the Furr home, the right rear wheel of the truck, heavily loaded with milk, ran over young Furr, who received injuries from which he died in a few minutes. The home of the Furrs was on the right side of the truck as it proceeded toward Wesson. The driver, Nettles, was seated on the left side, while beside him on the seat, on the right side of the truck, was Miss Smith. The only eye-witness of the accident, Mrs. Furr, mother of the decedent, was examined in respect to the details of the accident. She was about fifty steps from where it occurred. Miss Smith, although in court, was not examined. Hugh Nettles, driver of the truck, was placed upon the witness stand by the plaintiffs in the court below, but was carefully not examined in regard to the details of young Furr's death. Miss Smith was in the courtroom, and although she was certainly in a position to know the circumstances surrounding the fatal accident to the boy, she was not called as a witness.
Mrs. Furr's testimony was to the effect that her son was accustomed to ride with the driver, Nettles, to Wesson two or three times a week; that on the morning in question her son raised his hand to flag Nettles, who was looking at the highway in the direction in which he was proceeding, and as the truck passed the boy at a speed of eight or ten miles an hour, he caught the door of the cab, and as the truck speeded up, fell and was run over by the rear righthand wheel of the truck. She further said she believed that the driver, Nettles, saw her son immediately before and at the time of the accident; but on cross-examination admitted that she did not know *Page 18 
whether Nettles saw her son flag the truck and attempt to board it.
We are of opinion that in order to predicate negligence on the part of Nettles it was necessary to show, either by direct testimony or such circumstances as would lead to the fair inference, that Nettles saw young Furr, and negligently speeded up his truck while aware of Furr's effort to board it; and that he could have foreseen that increasing speed at that moment might result in injury to Furr. We do not think that it can fairly be inferred from Mrs. Furr's evidence that the driver of the truck was aware of Furr's perilous situation when he speeded up the truck.
The death of young Furr, therefore, as shown by this record, was not due to negligence on the part of Nettles; and the jury could only have reached a verdict for the plaintiff had the case been submitted upon mere conjecture, instead of these facts. The courts cannot base judgment upon mere conjecture or possibility.
The circumstances show, first, that the driver of the truck was looking ahead as he proceeded along the highway, with Miss Smith seated beside him in the cab, between him and the side next to the Furr Home; Nettles was not examined or asked any questions tending to show that he knew or appreciated the situation of the unfortunate young man.
Second, the evidence shows beyond question that Britt, the owner of the truck, had bought the route from another sometime before the occurrence of this accident; that he had employed Nettles to drive; that the Brookhaven Creamery Company had no control whatever over the employment of a driver by Britt. We think the evidence shows beyond question, expressly or by implication, that Britt was the agent or servant of the several dairymen whose milk he transported to the Creamery Company's depot to be processed. The fact is that although several of the dairymen testified that they had no contract with Britt, the circumstances here detailed show *Page 19 
that after his purchase of the route, and his employment of a driver to transport the milk, the farmers placed their milk on the side of the road to be picked up by his truck, received the empty cans back after the milk had been delivered, and received their checks for the net proceeds of their milk, as hereinbefore stated. All of which constituted an implied contract between Britt and the dairymen. By their checks and statements they were aware that thirty cents per hundred pounds was charged for the hauling of their milk. Nothing in the evidence indicates that Nettles was the joint servant of Britt and the Creamery Company. The milk belonged to the farmers until delivered to, and accepted by, the Creamery Company. That Company, in the energetic prosecution of its business, presumably engaged in for profit, had declined to receive split shipments of milk — by which is meant the delivery by a truckman of part of the milk on his truck to the Company, and part to a competing creamery company, causing confusion and delay to one creamery or the other. The Creamery Company had the right to require that the milk should be handled in a sanitary manner before being delivered to it.
At one time, some two or more years prior to this accident, the Creamery Company paid a bonus to the drivers for increased delivery of milk — this to stimulate the activity of the truckmen in securing milk. The more weight in milk the truckman delivered, the larger his bonus; the more milk the creamery received, the larger its business.
The record shows that the manager of the Creamery Company had declined to receive milk from a truckman who trespassed upon the route of another, thus endeavoring to protect the integrity of the routes. One truckman said that he preferred to haul to the other company if the majority of his patrons so desired; and acting in accordance with the will of the majority, he ceased to haul milk to this Creamery Company.
In the case of Kisner v. Jackson, 159 Miss. 424, *Page 20 132 So. 90, was set forth quite a list of tests as to the relation of master and servant, as distinguished from an independent contract. In the case of Texas Co. v. Mills, 171 Miss. 231,156 So. 866, 869, this Court, quoting from Rest. Agency gave terse and accurate definitions, so far as possible, of what constitutes a servant, and what constitutes an independent contract.
In the complex and varied relations of the service engaged in, it is impossible to announce any test which would govern all cases. But examining all the authorities, beginning with New Orleans, B.R., V.  M.R. Co. v. Norwood, 62 Miss. 565, 52 Am. Rep. 191, down to and including Meridian Taxicab Co. v. Ward (Miss.), 186 So. 636, 120 A.L.R. 1346, no test has been mentioned which could be applied to the facts of this case, which would authorize holding Nettles to be the servant or agent of the Creamery Company. The case of the Meridian Taxicab Co. v. Ward is more nearly in line with appellant's contention here; but there the facts are so different from the facts of this case as not to be controlling here. No case can be cited with confidence as applying in all respects to the facts of the case at bar. We think that the Creamery Company did not control the truckmen in the details of taking up and delivering milk; all its acts in regard to the handling of milk looked to results at their depots. We think the case falls squarely within the rule and reasoning of Cook v. Wright, 177 Miss. 644, 171 So. 686, and Crosby Lbr. 
Mfg. Co. v. Durham, 181 Miss. 559, 179 So. 285, 854. We shall not enter into an analysis of the facts of the case at bar, and comparison thereof with the facts of the above-mentioned cases.
For the reasons stated, the peremptory instruction was properly given.
Affirmed. *Page 21